 WALLS MANUFACTURING COMPANY, INC.487Walls Manufacturing Company, Inc.andInternational LadiesGarment Workers Union,AFL-CIO.Case No. 16-CA-1226.August 5, 1960DECISION AND ORDEROn March 2, 1960, Trial Examiner James T. Rasbury issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in unfair labor practices.There-after, the Charging Party and the General Counsel filed exceptions tothe Intermediate Report with supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, insofar as they are consistent withthis Decision and Order.We find, for the reasons stated by the Trial Examiner, that the Re-spondent did not discharge Mary Akey in violation of Section 8 (a) (3)of the Act for engaging in activities on behalf of the Union. Ave alsoagree that the Respondent did not violate Section 8(a) (1) by dis-charging Akey because she wrote a letter dated January 6, 1959, to theState health department concerning alleged unsanitary conditions inthe Respondent's restroom.However, our agreement with the latterfinding of the Trial Examiner is based on reasons other than thosestated by the Trial Examiner.The Trial Examiner found that the writing and sending of theJanuary 6 letter was neither protected, nor concerted, activity withinthe meaning of Section 7 of the Act.We find, however, that Akey'sactivity was in fact concerted activity within the Act's meaning.Webase this finding on the uncontradicted and credited testimony of thetwo other employees that they approved Akey's letter before it wasmailed, although they did not sign it.Nevertheless, we find furtherthat the facts do not warrant attributing to the Respondent's knowl-edge, or reason to believe, that the writing or sending of the letter wasa concerted activity.Prior to her discharge, Respondent had knowl-edge only of the letter, which was signed by Akey alone, and it was notuntil after she had been discharged that Akey for the first time indi-cated to the Respondent that she had written the letter on behalf ofother people.In order to sustain a finding of an 8(a) (1) violation based on dis-charge, it is necessary to establish that at the time of the discharge theemployer had knowledge of the concerted nature of the activity for128 NLRB No. 60. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich theemployee was discharged.'We find no evidence in thisrecord to warrant attributing such knowledge to the Respondent.'Weshall thereforedismiss thecomplaint in its entirety.[The Board dismissed the complaint.]Members Bean and Fanning took no part in the consideration of theabove Decision and Order.IMyers Products Corporation,84 NLRB 32;N.L.R.B. v. The Office Towel Supply ConS-pany, Incorporated,201 F. 2d 838 (C A. 2), setting aside 97 NLRB 449 See alsoN.L R.B. v. Westinghouse Electric Corporation (Ansoivia Plant),179 F. 2d 507 (C.A. 6),setting aside 77 NLRB 1058.In view of our disposition of the complaint on this ground,we find it unnecessary topass on the Trial Examiner's finding that the activity here involved was or was notprotected activity.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding with all parties represented was heard in Cleburne,Texas, onOctober 28,and 29,1959,upon complaint of the General Counsel,alleging violationby WallsManufacturing Co., Inc, herein called the Respondent,of Section 8(a) (1)and (3)of the Labor-Management Relations Act, as amended,herein called theAct, and the answer of Respondent.The attorneys representing the Respondent,International Ladies Garment WorkersUnion, AFL-CIO, hereincalled the Charg-ing Union,and the General Counsel submitted helpful briefs which have been care-fully considered herein.Upon the entire record in the case,the briefs filed, and my observation of thewitnesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWalls Manufacturing Co., Inc., a Texas corporation with its principal office andplace of business at Cleburne,Texas, is engaged in the manufacture, sale, and dis-tribution of clothing.In the course and conduct of its business it operates a plantatCleburne from which it has manufactured and sold clothing valued in excess of$50,000, which sales and deliveries were made to points located outside the Stateof Texas during the 12-month period immediately prior to the issuance of complaintherein.I find that the Respondent is engaged in commerce within the meaning ofSection 2(6) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Ladies Garment Workers Union,AFL-CIO,hereinafter referred toas the Union,is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICEA. The factsThe complaint alleges that the Respondent discharged MaryAkeyon January 14,1959, for the reason that she joined or assisted the Union or engaged in other con-certed activities for the purposes of collective bargaining or other mutual aid orprotection and the Respondent thereby violated Section 8(a)fl) and(3) of the Act.Certain background evidence was permittedby the TrialExaminer and should berelated here in order to adequately see the entire picture, but none ofthe TrialExaminer's findings are based on events occurring more than 6 months prior to thefiling of the charge.'Mary Akeyhad been active in the Union's organization cam-paign which began in June 1957. She obtained a number of authorization cardsfrom fellow employees and some of the early organizational meetings were heldin her home.The Respondent either knew or had reason to know ofMary Akey'sIGeneral Teamsters,etc, Local 912, et al(H A Rider ifSons), 120 NLRB 1577, 1579. WALLS MANUFACTURING COMPANY, INC.489interest and activity on behalf of the Union because a handbill or"flyer" datedNovember 5,1957,was distributed at the door of the factory urging the employeesto vote "yes"for the Union(General Counsel's Exhibit No.2).This handbillhad the pictures and names of the employees'organizing committee prominentlydisplayed and MaryAkey'sname and picture appears thereon.On November 6,1957 (Case No. 16-RC-2167, unpublished),an election was held to determinethe employees'wishes concerning the selection or rejection of a collective-bargainingagent.Objections relating to the conduct of this election were filed on February25, 1958, and the Board ordered a new election held.On March 26, 1958, theUnion withdrew its petition for an election.Mary Akeytestified that she continued to be active on behalf of the Union in thelatter part of 1958 by soliciting and securing authorization cards from the employ-ees.However,there is no credible evidence in the record that Respondent hadknowledge of such continuedactivity by Mary Akeyand no basis for a finding thatRespondent might reasonably have concludedthatMary Akeycontinued her unionactivityinto the latter half of 1958.2I find, because of the complete lack of knowl-edge by theRespondentof Akey's union activityand because of the credited reasonadvanced by Respondent for her discharge which will be further discussed herein,thatMary Akey wasnot discriminatively discharged in violation of Section 8(a)(3)of the Act.3This finding,however, does not dispose of the case,but merely enables us to directour attention.to the more important 8 (a) (1) allegation.General Counsel has soughtto show thatMary Akey was dischargedbecause of a letter that was written by heron behalf of fellow employees in which she gave vent to objectionable working con-ditions andtherebyRespondent violated theAct, becauseAkey was engaged in"concerted activity for . . . mutual aid or protection" that is within the protection ofthe Act.There is testimony in the recordby Mary Akey,Ruby Pogue,Marie Mullens,and Henrietta LeDanois that in June or July 1958 a number of the employeesfrequently voiced among themselves their "gripes"concerning the unsanitary con-ditions of the ladies restroom,aswell as the lack of heat in the winter and theexcessive heat in the summer in the restroom.4These "gripes"were generallyvoiced informally during the lunch hour,but out of these"gripe" sessions a letterwas writtenby Mary Akeydated July 2, 1958, to the State department of healthcomplaining about the unsanitary conditions of the toilet facilities at tite Respondent'splant5The authorof the July 2 letter was not revealed to the Respondent, butlocal health authorities did advise Respondent of the receipt of an official complaint.About thissame time an employee named Henrietta LeDanois voiced her com-plaints concerning the unsanitary conditions of the restroom facilities directly toWalter Pau who was then production manager for Respondent.While I do notregard it as material or relevant in deposing of the issues here, it should be notedthat the gravamen of LeDanois'complaint was directed toward the failings of herfellow women employees as much or more than it was toward the Respondent.'This Trial Examiner does not credit Mary Akey's testimony except in some areaswhere her testimony is undisputed or is corroborated by other witnessesOn cross-examination she was vague and rambling in her responses.She was in error concerninga vent in the ladies restroom,she grossly exaggerated the time consumed in the dischargeinterview;and she testified she secured an authorization card from Pauline Lyons andMozell WilliamsPauline Lyons had no recollection of ever signing an authorization cardand Mozell Williams testified that Mary Akey was not present when she signed a unioncardThese are but a few of the inaccuracies in MaryAkey's testimony3It is a well-settled principle that employer knowledge-either directly or as a reason-able inference under all the circumstances-isan essential ingredient to sustain an8(a) (3) violation of the Act.SeeMarlon Mills(Dmision of M-unssngioear,Inc.),124NLRB 56;UnionNewsCompany,112 NLRB 420, 423* The gripes generally concerned the failure to provide adequate disposal facilities forsanitary napkins,the failure of the employees to properly utilize the inadequate cardboardboxes provided,the frequent absence of paper towels,the scarcity of washbasins,the lackof hot water,and the shortage of commodess See General Counsel's Exhibit No.4.This exhibit was first rejected for the reasonsthat it did not occur within the 10(b) period and the relevancy,even for backgroundpurposes,was not apparent at the time offered(The charge in this case was filedMarch 4, 1959.)Similarly the General Counsel offered to prove by testimony of Akeythat the July 2, 1958, letter written by Akey was a "concerted"activity.The rejectedletter was later received and the offer of proof is hereby received for background materialonlyand no findings herein are based on either the letter or the offer of proof. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is undisputed evidence in the records that Respondent had taken certainpreliminary steps toward improving the restroom facilities nearly a month beforeAkey's July 2 letter to the State health department was written.Again the evi-dentiary significance of these last related events are only material as an aid inobtaining a proper focus of the entire mosaic.Dr. Talbert F. Yater, a practicing physician who was also the county healthofficer in July 1958, testified that he received notification of the complaint con-cerning Respondent's plant; that he contacted Respondent and sent it a copy ofthe pertinent health regulations; and that the latter part of July or during August1958, "I went out [to Respondent's plant] and satisfied myself that everything wasas the ruling [the State health regulation] had said it should be and it was in verygood condition and I felt that it satisfied all sanitary and health regulations."The record clearly establishes that during August 1958 Respondent built a newrestroom, reworked and repaired the old restroom, and placed metal step-on trashcontainers in each commode for the disposal of sanitary napkins. Lockie Mae King,whom I credit as a forthright honest witness, testified that she was a janitress em-ployed by Respondent and that since the construction of the new restroom it is herdaily routine to scrub and clean both ladies' restrooms, empty the trash containers,and replenish the paper towels and soap dispensers.It is against this backdrop that we finally approach the occurrence of events thatare relevant and material evidence for the disposition of this case.Mary Akey wrote the following letter dated January 6, 1959, which I set forthin full because it provides the basis for her discharge by Respondent.948 E. Henderson Street,Cleburne, Texas,January 6, 1959.Subject: Sanitary ConditionsWalls Mfg. Co., Cleburne,TexasMR. MARTIN C. WUKASH, P.E.,Acting Director,Division of Occupational Health,Department of Health,Austin, Texas.DEAR SIR: Your letter of July 16, 1958, in answer to mine in regards toabove subject.I believe that Walls have had ample time to make an effort to correct theunsanitary conditions now existing in this establishment.However, little hasbeen done in that direction.Walls only action was to build a toilet.There are no heating facilities in thetoilet, and recently the temperature was below freezing in this toilet.There are no covered disposal receptacles for lunch sacks, etc.There isno sanitary place for employees to eat their lunch.The toilet is cleaned onceeach week.No hot water, no dressing rooms.There approximately two hundred (200) females working in this plant, andit is apparent that Walls is financially equipped to comply with OccupationalHealth Regulation No. 2.Yours truly,MRS. MARY AKEY.I am convinced from the testimony of Ruby Pogue, Marie Mullens, and MaryAkey that the employees continued to informally and casually voice their "gripes"among themselves about working conditions even after the major renovationsinstituted by the Respondent in the summer of 1958.This is not unusual, however,and the employee that does not occasionally voice some complaint about his jobis indeed a rare bird. I have serious doubts that such casual "gripes" ever attainedthe dignity of concerted activity.However, according to Ruby Pogue and MarieMullens, out of this informality, Akey wrote a letter which they did not sign, butdid approve.9 See Respondent's Exhibit No 4 consisting of minutes of the board of directors meet-ing dated June 4, 1958, which reads in part "It was noted that authorization had beenmade on the addition of additional restroom facilities, and that work was to begin onthem just as soon as the workmen could get to the jobThis addition was recommendedby all members of the board." WALLS MANUFACTURING COMPANY, INC.491Following the January 6 letter, Dr. O. T. Smith, Jr., a practicing physician whowas then the Cleburne, Texas, city health officer, inspected Respondent's plant onJanuary 12, 1959, and found "in my opinion that they had met the standards thatappear in the Occupational Health Regulation No. 2, issued by the State HealthDepartment."Dr. Smith advised the State department of health by letter datedJanuary 13, 1959, that he had inspected Respondent's premises on January 12, 1959,and found it in compliance with the applicable State health regulations (see GeneralCounsel's Exhibit No. 14).Dr. Smith was less discrete than Dr. Yater had beenand showed Respondent a copy of Akey's letter to the health department.On January 14, 1959, the Respondent's vice president in charge of production,Bill Finnell, called Mary Akey to his office at quitting time and advised her that he"was going to have to let her go because apparently she wasn't satisfied with ourworking conditions and especially our sanitary conditionsand Ithought it bestfor everybody concerned if she would hunt her a job elsewhere."According to Fin-nell's testimony, which I credit not only because it was corroborated by HazelWhitt and Clara Nickell, but also because of his own demeanor and candidnessin responding to questioning, Akey asked if that meant she was fired.When tolditdid,Akey asked, "Well just why am I being fired?" Finnell then testified thathe responded, "So I told her that apparently she wasn't satisfied with our facilitiesand it didn't look like she was ever going to be and she had written a letter to theHealth Department in Austin in which she had made some statements that werecertainly not true and we just couldn't stand for that kind of business at all."B. Legal considerationsThus the issue in this case is rather narrowly drawn.Mary Akey was dischargedby Respondent because of her January 6, 1959, letter to the State department ofhealth?The evidence in this record is entirely too thin to attribute any knowledgeof union activity on behalf of Mary Akey to this Respondent and, as indicatedpreviously, I shall recommend dismissal of the General Counsel's Section 8(a) (3)allegation.However, both General Counsel and the Charging Party's attorneys argue ratherpersuasively in their briefs that Akey's letter was "concerted activity," written forand on behalf of several other fellow employees, for "mutual aid," and her dischargebecause of thisconcerted activitywas an interference proscribed by Section 8(a) (1).The Charging Party's attorney thereupon citesN.L.R.B. v. The American ThreadCompany,210 F. 2d 381 (C.A. 5), enfg. as modified 101 NRLB 1306; andSaltRiver Valley Water Users' Association v. N.L.R.B.,206 F. 2d 325 (C.A. 9), enfg. asmodified 99 NLRB 849.While the cited cases touch upon the issues raised herein they do not provide theanswer.American Threadis cited for authority that the activity need not godirectlyto the employer.But the Trial Examiner said in theAmerican Threadcase at page1325, "attendance at this hearing [a Senate investigating committee] wasmerelyincidentalto other concerted activities in which they engaged both before and afterthe hearing." [Emphasis supplied.]Clearly it was not the attendance at the hearingalone and the subsequent discharge upon which the Trial Examiner based his findingsof a Section 7 violation. It should also be noted that the circuit court demed en-forcement of the reinstatement portion of the Board's order 8 In theSaltRiverValley Associationcase, both the Board and the court are concerned with the questionof whether the circulation by one employee of a petition among the employeesconstitutesconcertedactivity.In finding concerted activity the Board said: "Groupaction is not deemed a prerequisite to concerted activity, for the reason that a singleperson's action may be the preliminary step to acting in concert."Under the cir-cumstances of the particular case it was readily apparent that the circulation of thepetition by one employee was preliminary to a concerted activity and thus, reasonedthe Board, the preliminary step was inherently concerted. In the instant case theactivity on which the discharge was based was the letter written by Mary Akey.Allevents and conversation tending to show concerted activity, if any, had alreadyoccurred.It should be apparent that the problem with which the Board grappled7 General Counsel sought to shown an 8 (a) (3) discriminatory motive at the dischargediscussion by attributing to Finnell through the testimonyof Akey thetellyou now, I don't intend to be bothered with that union mess hanging around downhere anymore"As indicated in footnote 2, I do not creditAkey.Whitt,Nickell, andFinnell each denied that such a statement was made8 In so commenting this Trial Examiner is not unmindful of his obligation to followBoard pronouncements until decision by the U S. Supreme Court overrules the Board 492DECISIONSOF NATIONAL LABORRELATIONS BOARDand reached in theSalt River Valley Associationcase, is easily distinguished from thatherein.Attorney for theCharging Party also cites language fromPaul Cusano,et at. d/b/aAmerican ShuffleboardCompany etal.,92 NLRB1272, 190 F.2d 898(C.A. 3); andIllinoisToolWorks,61 NLRB 1129, 153 F.2d 811(C.A. 7), for support of thepropositionthatan employer need not have knowledge of the concertedactivity toestablish an 8(a)(1) violationof the Act.The TrialExaminerhas carefully reviewedthese cases and is of the opinion that suchvolatilelanguage isonly applicableafterthe fact hasbeen established that the provokingactivityisclearlyprotected.Thusin the instant case wemust first analyze the activitybeforeblythely applying suchlanguage. It is true, however, as the court stated in theSalt RiverValley Associationcase that protected concertedactivityis "not limited to unionactivities."The reach of the problem involvedin this case was recognized by a Board Mem-ber of the NLRBwhen,in 1958,he stated: 9Despite thebroadlanguage of Section7, the Courtearly excluded a number ofconcerted activitiesfrom the protection of the Wagner Act by refusing to findunfair labor practices in dischargesor other disciplinaryaction.In others, theCourt appeared to balancethe employees'need for concerted activityagainstthe employer's right toprevent disruptionof hisbusiness.After noting the early sit-down strike, violence,and tortuous conduct-type cases,10BoardMemberJenkins consideredthe court's most recentdecisionin this area 11and concluded:This decisionleaves open the question of the extentto whichemployees areprotected by Section7 for engaging in "otherconcerted activities" and themeaning tobe accorded "for thepurpose of... other mutualaid."It alsoraises question concerningthe extent to which employees may, with impunity,criticize their employeror his businessin public.The GeneralCounsel arguesthat despite the informalityof a grievance,or the lackof knowledgeon behalfof Respondent,the complaint of a common griever con-stitutesconcerted activityprotectedby the Actand citesThe Ohio Oil Company, 92NLRB 1597;Phoenix Mutual LifeInsuranceCompany, 73NLRB 1463, 167 F. 2d983 (C.A. 7), cert.denied 335U.S. 845;Hearst PublishingCompany, Inc. (Los An-gelesExaminer Division),113NLRB 384;Wood Parts, Inc.,101NLRB 445.General Counsel contends his positionis supported by the Board's recentdecisioninGuernsey-MuskingumElectric Cooperative, Inc.,124 NLRB 618, which in partreads:It is sufficientif thematter at issue is brought to the attention of managementby a spokesman,voluntary or appointed for thatpurpose, so long as such personis speakingfor thebenefit of the interested group.The language in all of these cases,however, is directedtowardthe concertedprob-lem after determiningthat theactivitywas protected,(or ignoring it because it wasso obviously protected)and does not consider the balancing of rightsand the methodsemployed in the activity to which the U.S. Supreme Court directedits attention whenit said intheLocal No.1229,ElectricalWorkerscase,supra,Evenif the attack were tobe treated . .as a concertedactivitywholly orpartly withinthe scope of those mentioned in Section7, the means used by thetechnicians in conductingthe attack have deprived the attackers of the pro-tection of that section,when read in the light and contextof the purpose of theAct.[Emphasis supplied.]The entire context of the Act is directedtoward establishing a relationship betweenmanagementand labor-employeesand employer-deemed to be in the best interestof bothas well as the public.12As indicatedearlierthe proofin this case fails to establishthat the action ofwriting theletter was mutually contrived,or adjusted, agreed on,and settledbetween9 See the article,"The Supreme Court and the NLRB," by Joseph A. Jenkins,vol. 9,p. 425 at pp.430 and 431,Labor Law Journal.10 SeeN.L.R.B. v. Fansteel Metallurgical Corporation,5NLRB 930, 306 U.S. 240;andSouthern Steamship Company v. N.L.R.B.,23 NLRB 26, 316 U.S. 31.11N.L.R.B. v. Local Union No. 1229, International Brotherhood of Electrical Workers,A.F.L. (Jefferson Standard Broadcasting Company),346 U.S. 464, 94 NLRB 1507.13 See Section1(b) of the Act. CITY CAB, INC., CHECKER WHITE CAB, INC., ETC.493parties acting together pursuant to some design or scheme.13Nor does itbear anyresemblance to a labor dispute.Rather theJanuary 6 letter was a creature born andnursed to maturity in the mindof Mary Akey. The fact thatafter the "birth" somefew smiledapprovinglyof the "child"cannot in my opinion retroactively make theaction concerted.Thus it isclearthat Akey'saction was not an"indispensablepreliminary step toemployee self-organization." 14TheRespondent had no reason to believethat Akey'sletter writingactivitywas for or onbehalf of anyone other thanherself.It is clear from the record in this casethatMary Akey's January 6 letter containedmisleading statements,ifnot deliberateuntruths,and whenconsideredin the lightof Respondent's action to improve and correct its sanitation facilities some 5 monthspreviously,was only calculatedto heap publicembarrassment upon Respondent. Itmight even be properly characterized as the vindictiveact of a "scorned woman."I have searchedthisrecordfor some scintilla of permissiblemotive which mighthave prompted Akey's actionor justified the means,but am leftwanting.MaryAkey by her chosencourse of action removedherself from the protection of theAct.She wasattackingthe very interest which shewas being paid to conserve anddevelop andthe employer was not required to financesuch activities.15For thesereasons I shall recommend dismissal of the complaintin its entirety.Upon the basis ofthe foregoing findings of fact, and upon the entire record in thecase,I make thefollowing:CONCLUSIONS OF LAW1.TheRespondent is engaged in commercewithin themeaningof Section 2(6)of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) ofthe Act3.TheRespondent has not violated Section 8(a)L(1) of the Act as alleged in thecomplaint.4.TheRespondent has not engaged in conductviolativeof Section 8(a)(3) ofthe Act as allegedin the complaint.[Recommendations omitted from publication.]78 SeeWebster'sNew International Dictionary and Black'sLaw Dictionary for a defini-tion of "concerted."is SeeOfficeTowel Supply Company,Incorporated,97 NLRB 449, and cases cited atfootnote 4 therein,enforcement denied 201 F. 2d 838(CA. 2).w The Patterson-Sargent Company,115 NLRB 1627. Also see, Harvard Law Review,vol. 66, p. 1321.City Cab,Inc., Checker White Cab, Inc., Skyline Cab, Inc., TownTops Taxi,Inc.andChauffeurs, Teamsters&Helpers LocalUnion 175,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America and District 50,United Mine Workers of America,Local 14149,Party to theContract.Case No. 9-CA-1823.August 8, 1960DECISION AND ORDEROn March 24, 1960, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that said complaint be dismissed,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.128 NLRB No. 64.